-Motion granted, respondent disbarred, and his name ordered stricken from the roll of attorneys. Respondent was indicted by the Federal grand jury of the crime of using the United States mails for the purpose of defrauding casualty companies into paying moneys to fraudulent claimants for alleged personal injuries. He pleaded guilty on one of several counts and was sentenced to the Atlanta Penitentiary for one year and three months. His crime was a felony and his automatic disbarment necessarily follows.  Present — Lazansky, P. J., Young, Kapper, Seeger and Carswell, JJ.